FILED
                              NOT FOR PUBLICATION                           JAN 04 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ALEJANDRO ANTONIO TINOCO                          No. 11-70228
MARTINEZ,
                                                  Agency No. A098-268-404
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Alejandro Antonio Tinoco Martinez, a native and citizen of Mexico,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s decision denying his

application for withholding of removal and protection under the Convention

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Against Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We

review for substantial evidence, Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th

Cir. 2006), and we deny in part and dismiss in part the petition for review.

      Substantial evidence supports the agency’s conclusion that Tinoco Martinez

did not establish past persecution based on his experiences in Mexico. See

Nagoulko v. INS, 333 F.3d 1012, 1016-17 (9th Cir. 2003). In addition, substantial

evidence supports the agency’s conclusion that Tinoco Martinez failed to establish

a clear probability of future persecution. See id. at 1018 (possibility of future

persecution too speculative). Accordingly, Tinoco Martinez’s withholding of

removal claim fails.

      Substantial evidence also supports the agency’s denial of CAT relief because

Tinoco Martinez did not establish a likelihood of being tortured in Mexico. See

Wakkary v. Holder, 558 F.3d 1049, 1068 (9th Cir. 2009).

      Finally, we lack jurisdiction to address Tinoco Martinez’s contention that his

criminal conviction did not render him ineligible for adjustment of status in light of

Proposition 36 because this argument was not exhausted before the BIA. See Tall

v. Mukasey, 517 F.3d 1115, 1120 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                    11-70228